DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 10/22/2020.
Claims 1-10 are pending.
Claims 1, 9, and 10 are amended.


Response to Arguments

Applicant’s arguments, filed 10/22/2020, have been fully considered but are moot in view of the new grounds of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Rejections based on a newly cited reference(s) follow.

Applicant’s Amendment has overcome the 112(b) rejection in the prior Office Action.
Regarding
Regarding Applicant’s request to hold Double Patenting rejection in abeyance, it is noted that while the Examiner would agree that the claims may change during the course of prosecution and would favor such a course as being more efficient, the policy of the USPTO, as provided in MPEP section 804 (1), is that Double Patenting rejections should not be held in abeyance. As such, for the record, the Examiner must state that double patenting rejections will not be held in abeyance during prosecution and must maintain said rejections when applicable until such time that a terminal disclaimer is filed, the claims are amended such that it is determined that double patenting (including obviousness type) is not applicable, or that the Examiner is otherwise persuaded the rejection is not applicable. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 9, and 10, the claims recite “target appliances to be operated among all of a plurality of appliances installed in a building, a number of, the plurality of target appliances being less than all of in the plurality of appliances.., the plurality of target appliances including two or more appliances that are individually selected among the plurality of appliances installed in the building, and the two or more appliances are selected to be included in the plurality of target appliances without restriction to their locations within the building.” (or a variation thereof). 
The Examiner is unable to explicitly find support for said amended limitations within the instant specification. For example, the a search of the instant specification does not seem to use the terms 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3, claims 1 and 8, claim 9, and claim 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,291,425. 
Claims 1, 4, and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 (including claim 1) of U.S. Patent No. 10,291,425, in view of Japanese Application Publication No. JP 2001235217A to Sonoda (hereinafter Sonoda. English translation of JP 2001235217A is included and cited in this office action). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because  the language of 
It is clear that all the elements of the application claims 1, 3, 4, 6, and 8-10 are to be found in patent claims 1 and 3 of US Patent No. 10,291,425 in view of Sonoda.  The difference between the application claims 1, 3, 4, 6, and 8-10 and claims 1 and 3 of US Patent No. 10,291,425 in view of Sonoda,  lies in the fact that the patent claims include many more elements and are thus much more specific.  US Patent No. 10,291,425 in view of Sonoda, it is not patentably distinct from claims 1 and 3 of the patent.
Claims 1, 2, and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 10,291,425 in view of US Patent Publication No. 2003/0114994 to Wada in view of Sonoda. 
Claims 1, 4, and 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 (including claim 1) of US Patent No. 10,291,425 in view of in view of Sonoda, US Patent Publication No. 2014/0380234 to Shim et al., and in view of US Patent Publication No. 2014/0189030 to Benchenaa et al. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Instant Application
US Patent No. 10,291,425
1. A method for controlling a terminal apparatus used for an appliance control system for executing, via a network, remote operation on a plurality of appliances installed in a building, the terminal apparatus including a memory that stores setting information for setting a plurality of target appliances to be operated, the plurality of target appliances included in the plurality of 





(i) causing a computer of the terminal apparatus to judge whether or not the setting information includes information about the plurality of target appliances; 
(ii) causing a display of the terminal apparatus to, when the computer judges that the setting information includes information about the plurality of target appliances, 










perform a first display of a start instruction image, wherein the start instruction image includes an instruction image region that provides an instruction for the remote operation to all of the plurality of target appliances and provides a starting instruction for the remote operation; 
and 




(iii) causing the computer to, when the instruction image region is operated on the start instruction image, output control data to the network for providing the instruction for the remote operation to the plurality of target appliances.



causing the processor of the terminal apparatus to judge, when a certain period has not elapsed since power-on of the car, by using the setting information, 
whether or not there exists at least two or more air conditioners designated as the targets of the remote control; 

causing the processor to, in a case where there exists the at least two or more air conditioners designated as the targets of the remote control, obtain first position information indicating a current position of the car and second position information indicating a position of the building, and judge whether or not the current position indicated by the first position information is within a certain region relative to the position indicated by the second position information; causing the processor to, in a case where the current position indicated by the first position 
 output, via the display of the terminal apparatus, one common piece of display data prompting a certain remote operation for the at least two or more air conditioners, the one common piece of display data including one common instruction portion for starting the certain remote operation, the one common piece of display data not identifying any one of the at least two or more air conditioners, the display also not identifying and not being associated with any one of the at least two or more air conditioners; 

and causing the processor to, in a case where selection of the one common instruction portion is detected, output control data for executing the certain remote operation on each of the at least two or more air conditioners to the network, and individually output, via the display of the terminal apparatus, for the at least two or more air conditioners, pieces of notification data indicating that the control data has been output 
does not explicitly teach target appliances to be operated among all of a plurality of appliances installed in a building, a number of, the plurality of target appliances being less than all of in the plurality of appliances.., the plurality of target appliances including two or more appliances that are individually selected among the plurality of appliances installed in the building, and the two or more appliances are selected to be included in the plurality of target appliances without restriction to their locations within the building.
		The Patent clm 1 does not explicitly teach target appliances to be operated among all of a plurality of appliances installed in a building, a number of, the plurality of target appliances being less than all of in the plurality of appliances However, Sonoda from the same or similar field of target appliances to be operated among all of a plurality of appliances installed in a building, a number of, the plurality of target appliances being less than all of in the plurality of appliances (Groups can be designated for setting control that contain devices selected from among all devices (e.g. air conditioning appliances) available in a building, and which can be a number less than all available devices. Control of terminal used for control of appliances and groups through a network, see Groups K1, K2, Pg. 2 “Solution,” Fig 1, P9, P15-18, P25, Fig. 2, Sonoda) .., the plurality of target appliances including two or more appliances that are individually selected among the plurality of appliances installed in the building, and the two or more appliances are selected to be included in the plurality of target appliances without restriction to their locations within the building (Custom groups can be formed with devices in different floors, for example group K1 or K2, thus the selected appliances to be included as target appliances are selected without restriction to their locations within a building, see Groups K1, K2, P25, Pg. 2 “Solution,” Fig 1, P9, P15-18, Fig. 2, Sonoda. NOTE: Shim also teaches the ability to make groups with appliances (e.g. lights) from various places within a building for setting control (Fig. 27A, P145)).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by the Patent clm 1 and incorporating custom subset groups for control out of the group of all devices, as taught by Sonoda.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide greater flexibility for controlling a plurality of devices as desired by permitting custom groupings  (see P5, “Solution,” P10, P25, Sonoda). 








However, Wada from the same or similar field of monitoring and control of appliances,  wherein an instruction for a remote operation is provided to stop operation of a plurality of target appliances (A plurality of appliances stopped via instruction, see P47, Fig. 2, Wada).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance control as described by US Patent No. 10,291,425 and incorporating an instruction to stop, as taught by Wada.  
One of ordinary skill in the art would have been motivated to do this modification in order to cease operation of a device when its operation is not needed, desired, or in case of abnormalities or waste of resources. 

1. …one common piece of display data prompting a certain remote operation for the at least two or more air conditioners, the one common piece of display data including one common instruction portion for starting the certain remote operation,…
4. The method according to claim 1, further comprising causing the display to perform a second display of a plurality of notification 


(Output status is an notification that indicates control data has been transmitted)



5. The method according to claim 2, further comprising causing the computer to further judge whether or not the terminal apparatus is within a control region that is defined around the building and that has a certain area, wherein the first display causes the display of the terminal apparatus to, when the computer judges that the terminal apparatus is within the control region, display the start instruction image.
Claim 5 of instant app is rejected for double patenting with claim 1 of Patent 10,291,425 in view of Wada (as in claim2, above):
1. ... obtain first position information indicating a current position of the car and second position information indicating a position of the building, and judge whether or not the current position indicated by the first position information is within a certain region relative to the position indicated by the second position information; causing the processor to, in a case where the current position indicated by the first position information is within the certain region relative to the position indicated by the second position information, output, via the display of the 


3. The method according to claim 1, further comprising: causing the processor to obtain operation statuses from the at least two or more air conditioners after the control data for executing the certain remote operation on the at least two or more air conditioners has been output to the network, and individually output, via the display of the terminal apparatus, the operation statuses for the at least two or more air conditioners.
7. The method according to claim 4, wherein the plurality of target appliances include a first target appliance and a second target appliance, the plurality of notification images include a first notification image, generated for the first target appliance, and a second notification image, generated for the second target appliance, the 

However Shim from the same or similar field of monitoring and notifications teaches (At least two appliances have respective notification images, with one first device notification being before a second device notification, therefore there must be a setting determining the layout order of display, see Fig. 45, Shim; pg 58 prov).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by The Patent and incorporating notifications, taught by Shim.  
One of ordinary skill in the art would have been motivated to do this modification in order to clearly convey to a user information regarding a plurality of devices (see Fig. 45, Shim). 
However, Benchenaa from the same or similar field of notifications, teaches setting information determines that a first notification image is displayed before a second notification image (Display orders display notifications based on prioritization setting, see Abs, P13, P22, P24 Benchenaa).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by The Patent and incorporating setting information for notifications, as taught by Benchenaa.  
One of ordinary skill in the art would have see P2, Benchenaa). 


1. … a plurality of air conditioners designated as targets of the remote control,…
9. A non-transitory computer-readable recording medium storing a program for controlling a terminal apparatus used for an appliance control system for executing, via a network, remote operation on a plurality of appliances installed in a building, the terminal apparatus including a memory that stores setting information for setting a plurality of target appliances to be operated, the plurality of target appliances included in the plurality of appliances, and are subject to remote operation, the program causing: (i) a computer of the terminal apparatus to judge whether or not the setting information includes information about the plurality of target appliances; (ii) a display of the terminal apparatus to, when the computer judges that the setting 







Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2003/0114994 to Wada (hereinafter Wada), in view of Japanese Application Publication No. JP 2001235217A to Sonoda (hereinafter Sonoda. English translation of JP 2001235217A is included and cited in this office action), and in further view of European Patent Publication No. EP 2,535,655A1 to Sugiyama et al., (hereinafter Sugiyama).

Regarding claim 1, Wada teaches a method for controlling a terminal (Unit 11, P45-47, Fig. 1, Wada) apparatus used for an appliance control system (Appliances, such as air conditioners controlled, see P44-47, Fig. 2, Wada) for executing, via a network (Network, P43, Wada), remote operation on a plurality of appliances installed in a building (Building. Unit 11 is connected via transmission line on network to appliances, therefore this is being interpreted as remote, see P25, P23-27, Fig. 1, Wada), the terminal apparatus including setting information for setting a plurality of target appliances to be operated the plurality of target appliances included in the plurality of appliances and are subject to remote operation (Any information related to specific target appliances is being interpreted as “setting information.” The unit contains and displays setting information for air conditioner such as representations, model numbers, status information, etc., see P48, Fig. 2, Wada), the method comprising: 
Information about targets is displayed on a screen, therefore it must have been “judged” that the information displayed for display included information about the specific targets displayed, see Fig. 2, p48, Wada. Note: the instant specification gives no details on how or by what means the “judging” occurs, therefore “judging” is being interpreted as displaying, transmitting, analyzing, manipulating, or storing any form of specific information for specific devices); 
(ii) causing a display of the terminal apparatus to, when the computer judges that the setting information includes information about the plurality of target appliances, perform a first display of a start instruction image (Display area is being interpreted as a “start instruction image,” see Fig. 2, P47-48, Wada), wherein the start instruction image includes an instruction image region that provides an instruction for the remote operation to all of the plurality of target appliances and provides a starting instruction for the remote operation (Specific display buttons are displayed on a display area, wherein a display button provides an instruction for an appliance, see P47-48, Fig. 2, Wada); 
and (iii) causing the computer to, when the instruction image region is operated on the start instruction image, output control data to the network for providing the instruction for the remote operation to the plurality of target appliances (Button used to output control data to plurality of appliances, see P47, Wada). 

Wada does not explicitly teach target appliances to be operated among all of a plurality of appliances installed in a building, a number of, the plurality of target appliances being less than all of in the plurality of appliances.., the plurality of target appliances including two or more appliances that are individually selected among the plurality of appliances installed in the building, and the two or more 
		However, Sonoda from the same or similar field of appliance control, teaches target appliances to be operated among all of a plurality of appliances installed in a building, a number of, the plurality of target appliances being less than all of in the plurality of appliances (Groups can be designated for setting control that contain devices selected from among all devices (e.g. air conditioning appliances) available in a building, and which can be a number less than all available devices. Control of terminal used for control of appliances and groups through a network, see Groups K1, K2, Pg. 2 “Solution,” Fig 1, P9, P15-18, P25, Fig. 2, Sonoda) .., the plurality of target appliances including two or more appliances that are individually selected among the plurality of appliances installed in the building, and the two or more appliances are selected to be included in the plurality of target appliances without restriction to their locations within the building (Custom groups can be formed with devices in different floors, for example group K1 or K2, thus the selected appliances to be included as target appliances are selected without restriction to their locations within a building, see Groups K1, K2, P25, Pg. 2 “Solution,” Fig 1, P9, P15-18, Fig. 2, Sonoda. NOTE: Shim also teaches the ability to make groups with appliances (e.g. lights) from various places within a building for setting control (Fig. 27A, P145)).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating custom subset groups for control out of the group of all devices, as taught by Sonoda.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide greater flexibility for controlling a plurality of devices as desired by permitting custom groupings  (see P5, “Solution,” P10, P25, Sonoda). 

Wada does not explicitly teach a memory that stores.
However, Sugiyama from the same or similar field of appliance control, teaches a memory that stores (Storing operational information and controller computer, see P18, P12, P22, P24, P45, Sugiyama).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating storage, as taught by Sugiyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to retain needed information of a system (see P18, Sugiyama). 




Regarding claim 2, the combination of Wada, Sonoda, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wada further teaches wherein an instruction for a remote operation is provided to stop operation of a plurality of target appliances (A plurality of appliances stopped, see P47, Fig. 2, Wada). 

Regarding claim 3, the combination of Wada, Sonoda, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wada further teaches wherein a instruction for a remote operation is provided to start operation of a plurality of target appliances (A plurality of appliances activated, see P47, Fig. 2, Wada). 

Regarding claim 8, the combination of Wada, Sonoda, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wada further teaches wherein a plurality of appliances are a plurality of air conditioners (A plurality of air conditioners, see P43-P48, Fig. 2, Wada). 


Claim 9 is rejected on the same grounds as claim 1.
Claim 10 is rejected on the same grounds as claim 1.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wada, in view of Sonoda, in view of Sugiyama, and in further view of US Patent Publication No. 2014/0380234 to Shim et al., (hereinafter Shim)

Regarding claim 4, the combination of Wada, Sonoda, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wada does not explicitly teach causing a display to perform a second display of a plurality of notification images indicating that a control data has been transmitted to a plurality of target appliances. 
However, Shim from the same or similar field of appliance control, teaches causing a display to perform a second display of a plurality of notification images indicating that a control data has been transmitted to a plurality of target appliances (Display reflects a change in control of devices that indicates control data has been transmitted, such as showing a toggle change for a control input, see Fig. 45, Shim; pg 58 prov).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating transmission indication, as taught by Shim.  
One of ordinary skill in the art would have been motivated to do this modification in order to clearly convey to a user that a control command has been effected as prompted by input (see Fig. 45, Shim). 


Regarding claim 6, the combination of Wada, Sonoda, Sugiyama, and Shim teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Shim further teaches further comprising causing a computer to obtain information representing operation statuses of a plurality of target appliances after a control data has been received, wherein a second display includes causing a display to display the information representing the operation statuses of the plurality of target appliances after the control data has been received (Display reflects status of devices that indicates control data has been transmitted, such as showing all devices as either “on” or “off”, after an all on control data has been transmitted, see Fig. 45, Shim; pg 58 prov).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating status indication, as taught by Shim.  
One of ordinary skill in the art would have been motivated to do this modification in order to clearly convey to a user current status of devices so the user knows if the desired state is operating for a device (see Fig. 45, Shim). 



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (hereinafter Wada), in view of Sonoda, in view of Sugiyama, and in further view of Japanese Application Publication No. JP 2007-051799 to Yukiko (hereinafter Yukiko. English translation of JP 2007-051799 is included and cited in this office action)

Regarding claim 5, the combination of Wada, Sonoda, and Sugiyama teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Wada does not explicitly teach causing a computer to further judge whether or not a terminal apparatus is within a control region that is defined around a building and that has a certain area, wherein a first display causes the display of the terminal apparatus to, when the computer judges that the terminal apparatus is within the control region, display a start instruction image. 
However, Yukiko from the same or similar field of appliance control, teaches causing a computer to further judge whether or not a terminal apparatus is within a control region that is defined around a building and that has a certain area (If current position of a temperature control unit is within distance to a house (building), see Abs, P11, Pg. 2 paras 2-3, 13-15, Yukiko), wherein a first display causes the display of the terminal apparatus to, when the computer judges that the terminal apparatus is within the control region, display a start instruction image (Display is shown for control of an appliance, see Abs, P11, Pg. 2 paras 2-3, 13-15, Yukiko).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating a terminal a certain distance from a building and providing an instruction display, as taught by Yukiko.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a wider range of remote control and to notify and permit a user the ability to allow a user to emit a command within a certain range, so as to not waste resources if the range is too far (see Abs, Pg 1-2, Yukiko). 



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (hereinafter Wada), in view of Sonoda, in view of Sugiyama, in further view of Shim, and in further view of US Patent Publication No. 2014/0189030 to Benchenaa et al., (hereinafter Benchenaa)


Regarding claim 7, the combination of Wada, Sonoda, Sugiyama, and Shim teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Shim further teaches wherein a plurality of target appliances include a first target appliance and a second target appliance, a plurality of notification images include a first notification image, generated for a first target appliance, and a second notification image, generated for a second target appliance, and a second display includes causing the display to display the first notification image before the second notification image(At least two appliances have respective notification images, with one first device notification being before a second device notification, therefore there must be a setting determining the layout order of display, see Fig. 45, Shim; pg 58 prov).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and incorporating notifications, taught by Shim.  
One of ordinary skill in the art would have been motivated to do this modification in order to clearly convey to a user information regarding a plurality of devices (see Fig. 45, Shim). 

Wada does not explicitly teach setting information determines that a first notification image is displayed before a second notification image.
However, Benchenaa from the same or similar field of notifications, teaches setting information determines that a first notification image is displayed before a second notification image (Display orders display notifications based on prioritization setting, see Abs, P13, P22, P24 Benchenaa).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the appliance monitoring and control as described by Wada and 
One of ordinary skill in the art would have been motivated to do this modification in order better sort and order notifications by a priority to better discriminate between important and less important notifications (see P2, Benchenaa).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117